PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/889,239
Filing Date: 6 Feb 2018
Appellant(s): HUA et al.



________ __________
Matthew Sanders
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/08/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-16, 19 and 21-23 are  rejected under 35 U.S.C. 103 as being un-patentable over Turner et al (US PG-Pubs 2017/0250977) hereinafter “Turner” in view Sharma et al (US PG-Pubs 2016/0299749) hereinafter “Sharma” and Malik et al (US PG-Pubs 2013/0054682) hereinafter “Malik”.


 [0013] “ In other words, a desirable user experience might include deploying the application to a client device that is enrolled with a management service along with the settings and parameters that a user might need to use the application so that the user does not have to configure the application with the settings and parameters”, 

Comprising:
 a client device comprising a processor and a memory:
[0021] “The client device 106 can represent multiple client devices 106 coupled to the network 113. The client device 106 includes, for example, a processor-based computer system. According to various examples, a client device 106 can be in the form of a desktop computer, a laptop computer, a personal digital assistant, a mobile phone, a smartphone, or a tablet computer system”;
 
And a management component stored in the memory that, when executed by the processor:
[0022]” The client device 106 can execute an operating system 136 that includes a workspace configuration component 139. The workspace configuration component 139 includes logic that interacts with the management service 116 to monitor and manage data, software components, and hardware components on the client device 106”;

 Causes the client device to at least:
 Obtain an application package from the management service:
[0044]” In one scenario, the management service 116 can transmit a request that directs the workspace configuration component 139 to retrieve and install an application 161 that is associated with the user or the client device 106.


[0036]” An application 161 can also be associated with an application manifest 162. The application manifest 162 can identify various resources associated with the application 161, such as audio, video, images, or other files with which an application 161 is packaged.”
Wherein the management service sends the application package to the client device based upon an assignment of the application package to a grouping of client device that includes the client device:
[0043]” The administrator can also identify particular users, user groups, or client devices 106 that should be provisioned with an application 161. The application profile 129 can then include an indication of which users, user groups, or client devices 106 should be provisioned with the application 161. In one scenario, the application profile 129 can identify which client devices 106 should be provisioned with a corresponding application 161by identifying a particular device type, operating system, or device manufacturer”;

 Generate a command to cause installation of the application on the client device:
[0031]” he management service 116 can deploy applications to the enterprise workspace 146 and issue management commands to the workspace configuration component 139 with respect to the enterprise workspace 146. Management commands can include commands to erase data from the enterprise workspace 146, remove certain applications, install applications, or otherwise alter the data in the enterprise workspace 146. Additionally, management commands can include commands to apply security policies or configuration profiles to the enterprise workspace 146.”

Provide the command to cause installation of the application to an application installation client: 
[0032]” Accordingly, the workspace configuration component 139 can apply management commands only to the enterprise workspace 146 and not to the personal workspace 143”
146 of a client device 106 that is enrolled with the management service 116, and the workspace configuration component 139 can install the applications as enterprise applications 151”;

But not explicitly:

 By writing a list of items to install on the client device and a list of post-installation tasks to complete installation of the application on the client device to a manifest associated with the application installation client:

Updating a catalog associated with the application installation client the catalog indicating where to find the items referenced by the manifest:

Wherein the application installation client is executed separately from the management component
Query a local database for a status of the installation of the application: and transmit the status of the installation of the application the management service.
Malik discloses:
 By writing a list of items to install on the client device and a list of post-installation tasks to complete installation of the application on the client device to a manifest associated with the application installation client:
[0080] “At step 135, the module manager 132 utilizes the encryption key from the heartbeat communication and the URL of the new manifest to download the new manifest from a file server”.
[0103]A manifest file also includes encryption keys, filenames, locations of files, checksums or hashes of the files, and other information to allow a module manager on the endpoint to determine which files it does not yet have, information on where to obtain the file, and how to decrypt these files. A 
[0083]In some embodiments, once the module manager has downloaded all components, it can instruct the scripting engine that carries out the scripts in modules to temporarily shut down or restart, allowing the new image of modules to be loaded into the scripting engine. In some embodiments, the scripting engine will only be halted or restarted with respect to modules that have been updated.


Updating a catalog associated with the application installation client the catalog indicating where to find the items referenced by the manifest:
[0105]At step 182, the module manager generates a list of all required module files that apply to the device. This applicability determination may be based on the license key associated with the endpoint device, attributes of the endpoint device that associate that device with a certain group, an explicit group ID of a group to which the endpoint belongs, etc. 
[0062] “the manifest may identify the specific endpoints to receive a module. In some embodiments, a manifest is a file that has XML or metadata that identifies the locations of the components of modules to install and the attributes of a group of endpoints (or the individual endpoints) for which the modules should be installed”;

Wherein the application installation client is executed separately from the management component:
[0080] “FIG. 3 also depicts a flowchart of the steps for deploying a module on an endpoint. Step 134 is carried out by file request manager 130. Steps 135-139 are carried out by module manager 132. At step 134 file request manager 130 receives timestamps associated with manifests during a heartbeat communication”.

Query a local database for a status of the installation of the application:

[0086] as part of the execution process, modules may collect data, such as status information about the endpoint device or any other generic data that the module wishes to The scripting engine 142 facilitates the collection of this data as it executes each script in the feature modules.”

[0108] in response to executing instructions of the feature module, the script engine may gather status information about the endpoint and/or create data that should be shared with corresponding modules on the server. Script engine 192 may place this information in the status queue 196 and data queue 194, respectively. In some embodiments, the script engine may inform the module manager that the data is ready for upload. For example, in some embodiments, when a script is loaded for the first time, confirmation of installation may be provided to the status queue for upload to the server and the script engine may inform the module manager, as well. Upload manager 114 can access queues 194 and 196 to facilitate upload of status information and other data”;
Examiner interpretation:
Gathering status information from the endpoint by module/script is a local query to the local endpoint. Obviously it is querying a file (read from a file, database or storage location) where the result of the update are stored. See for example US 2012/0124567: [0028], [0039], [0030] and [0050] where the script engine read/gather the installation status from a local storage of the endpoint and send the data to the server/manufacturer)

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Malik into Turner’s invention to update or install new modules without requiring a substantial installation process or substantial downtime to mobile device. The user device may not even be aware that updated modules have been installed and have begun executing. [Malik 0106]

But not explicitly:


Sharma discloses:
transmit the status of the installation of the application the management service.
[0089] “According to an embodiment herein, the light weight server agent 106initiates the software installation on the remote devices 108 a, 108 b, 108c through the light weight client agent 108 d, the light weight client agent 108 e, and the light client agent 108 f when a notification is received from the administrator through the communication network 104. Further, the installation status of the software on the remote devices 108 a, 108 b, and 108 c is reported to the administrator and the server through the light weight server agent 106. According to an embodiment herein, the light weight client agent on the remote devices report the status of the remote software installation to the light weight server agent 106”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Sharma into Turner’s invention to develop a system and method for a remote installation of the software on a plurality of the remote computing devices, monitor a remote installation of the software with minimum resources, audit the status of the software installation on the remote device, provide a method for a scheduled installation of the software on the plurality of the remote devices automatically and remotely, and provide an interface to inform an administrator about the success or failure condition of the software installation on the User Interface: see Sharma[0012-0016]

As per claim 2, the rejection of claim 1 is incorporated and furthermore Turner and Malik disclose:

Malik fig. 1(104) and Turner fig. 1 (139).
Examiner interpretation: 
Module 139 integrating agents 104 into its functionalities extensions.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Malik’s into Turner’s invention to Integrate more modules agents as disclosed in Malik into the workspace configuration component of Turner in order to control the aspect of installation of packages in the mobile device such as live update, rolling out update and status reporting [Malik [0051] 

As per claim 3, the rejection of claim 1 is incorporated and furthermore Turner and Sharma disclose:
Wherein the management component obtains the application package by receiving a command to retrieve the application package from a command queue, wherein the management service writes the command to retrieve the application package to the command queue:
Turner [0050] “At step 307, the management service 116 can submit a request to an API provided by the workspace configuration component 136 to deploy the applications 161 on the client device 106. The request can identify the application settings with which the applications 161 should be configured when they are installed on the client device 106. At step 309, the workspace configuration component 136 can request the applications 161 from the application distribution system 156. In some examples, the management service 116 can also communicate information about licensing of the 

As per claim 6, the rejection of claim 1 is incorporated and furthermore Turner and Sharma disclose:
Wherein the management component executes a server process that acts as proxy server on behalf of the application installation client to obtain the application package identified by the management service:
Sharma [0083]” A light weight client agent is pushed on the remote device through a light weight server agent for receiving the software installation update. “
Sharma [0111] “. According to an embodiment herein, the client agent receives a notification from the server through the server agent during the initiation of the software installation.
Sharma [0080]” According to an embodiment herein, the light weight client agent executes MSI installer to install MSI.
See also Turner fig. 3
 Examiner interpretation:
For Turner the management component is a bridge to retrieve the application from distribution system 156 identified by the management server 116 and install the application by obviously executing an installer such as installer MSI of Sharma.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Sharma into Turner’s invention to Integrate more modules agents as disclosed in Sharma and Malik into the workspace configuration component of Turner in order to control the aspect of installation of 
As per claim 21, the rejection of claim 1 is incorporated and furthermore, Turner discloses:
 Wherein the management component obtains the application package by querying a command queue to determine that the command queue comprises a command to retrieve the application package, wherein the management service writes the command to retrieve the application package to the command queue.
[0044]”In one scenario, the management service 116 can transmit a request that directs the workspace configuration component 139 to retrieve and install an application 161 that is associated with the user or the client device 106.
[0050]”At step 307, the management service 116 can submit a request to an API provided by the workspace configuration component 136 to deploy the applications 161 on the client device 106. The request can identify the application settings with which the applications 161 should be configured when they are installed on the client device 106. At step 309, the workspace configuration component 136 can request the applications 161 from the application distribution system 156”;
See also fig. 3.
Examiner interpretation:
The request is initiated by the management service 116 to an API of the workspace management component 136. The request is a command that the workspace management component need to read (setting of application and link of application 161) and execute to initiate the installation of the application 161 from a distribution server 156. Without such request, the workspace management component will not know the location of application 161.
See also Malik fig. 3. (Description of fig. 3).

Claims 8, 9, 10,13, 22 are the method claim corresponding to system claim 1, 2, 3, 6, 21  and rejected under the same rational set forth in connection with the rejection of claim  1, 2, 3,  6, 21  above. 
.
Claims 4, 11 and 17  are  rejected under 35 U.S.C. 103 as being un-patentable over Turner et al (US PG-Pubs 2017/0250977) hereinafter “Turner” in view Sharma et al (US PG-Pubs 2016/0299749) hereinafter “Sharma, Malik et al (US PG-Pubs 2013/0054682) hereinafter “Malik“ and Kung et al (US PG-Pubs 2005/0034122) hereinafter “Kung”.

As per claim 4, the rejection of claim 1 is incorporated and furthermore Turner and Sharma do not explicitly disclose:
Wherein the status of the installation of the application further comprises a status of post-installation scripts associated with the installation of the application.
Kung discloses:
A status of post-installation scripts associated with the installation of the application:
[0072]”If the post-installation process 800 determines 806 that there is a configuration failure, determines 812 that there is a vary on failure, determines 818 that there is a conversion failure, or determines 824 that there is a mounting failure with one or more of the volume groups 216being processed, the post-installation process 800 proceeds to exit 828the installation and display 830 an error to a system administrator. In one embodiment, the post-installation process 800 may advise the administrator to run 832 a recovery sub-process. After either processing all of the necessary volume groups 216 or exiting the installation due to a failure, the depicted post-installation process 800 ends 834.

 filling date of the claimed invention would have been motivated to incorporate Kung into Turner’s invention to recover from an installation failure by restoring the system to a previous known working state retrieved from a backup system.
Claim 11 is the method claim corresponding to system claim 4 andrejected under the same rational set forth in connection with the rejection of claim  4 above. 
Claim 17 is the non-transitory computer-readable medium claim corresponding to system claim 4 and rejected under the same rational set forth in connection with the rejection of claim   4 above

Claims 7, 14 and  20 are  rejected under 35 U.S.C. 103 as being un-patentable over Turner et al (US PG-Pubs 2017/0250977) hereinafter “Turner” in view Sharma et al (US PG-Pubs 2016/0299749) hereinafter “Sharma, Malik et al (US PG-Pubs 2013/0054682) hereinafter “Malik” and Goldman et al(US PG-Pubs 2008/0127170) hereinafter “Goldman”.

As per claim 7, the rejection of claim 1 is incorporated and furthermore Turner and Sharma do not disclose:
 Wherein the application package is formatted in an Apple package format or a disk Image format.

Wherein the application package is formatted in an Apple package format or a disk Image format:
Goldman [0034] “In some implementations, a single transcoder can support generating native installation packages for multiple, different target computers. The administrator can use the transcoder(s) to generate native installation packages for a Mac OS® operating system and Linux® from the cross-platform installation package. Generation of a package for a Windows® operating system may not be needed since this was generated for the installation on the administrator's computer prior to evaluation, in this example. The administrator can then make the Mac OS® installation package and Windows® installation package available on a LAN for users in his or her organization. User A downloads the Mac OS® native installation package and installs on his or her laptop. Users B and C download the Windows® native installation package and install the application on their desktops. The administrator can also transfer the Linux® native installation package to the server cluster and install the application on each server.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Goldman into Turner’s invention to create a single installation package that is suitable for all target platforms. The customer need only obtain a single installation package, and need not check whether the installation package matches their platform. By converting a cross-platform installation package into a native installation package, which can be installed using the native installer, the installation sequence can leverage all available native installation features. A cross-platform installation package can be converted into a platform-specific package on the fly in an installation engine. Thus, a single installation package can be used to distribute and install an application on multiple different computer platforms (e.g., both Windows® and Mac OS® systems), and a cross-platform application can be installed and function 
Claim 14 is the method claim corresponding to system claim 7 andrejected under the same rational set forth in connection with the rejection of claim  7 above. 
Claim 20 is the non-transitory computer-readable medium claim corresponding to system claim 7 and rejected under the same rational set forth in connection with the rejection of claim   7 above. 
(2) Response to Argument

Rejections under 35 USC 103.
Claims 1-4, 6 and 7
Appellant’s argument:
 Appellant respectfully disagrees. In Malik, a “scripting engine 142 facilitates the collection of [status information about the endpoint device] as it executes each script in the feature modules.” Malik at [0086\ Malik elaborates that “the script engine may gather status information about the endpoint and/or create data that should be shared with corresponding modules on the server.” Id. at [0108], but nothing in Malik suggests that the script engine gathers this status from a local database.
…
Appellant respectfully disagrees. It could be true that “gathering data is reading data from a location that are local to the endpoint or client device.” Office Action at p. 3. But the fact remains that claim 1 recites “query[ing] a local database for a status of the installation of the application” (emphasis added). And nothing in Malik suggests that any such local endpoint is “a local database,” unlike in claim 1.
Examiner’s answer:

The limitation at issue is to retrieve the status from the endpoint and report the status of installation to the server. In Malik the script engine 142 collect data about each installation [0108]. Among the collection, the script engine gather status of installation: retrieve status of installation is locally querying endpoint for such status.
Obviously for one ordinary skill in the art, the status information should be at minimum stored even temporarily in a cache, buffer, file or permanently in a storage in order for the script engine to retrieve such status.
Such status information is a field or tag associated with application installed in the endpoint, either successful or not is based on the outcome of the installation.
To emphasize such location in the endpoint, Laundry store the outcome of the installation in a storage within the endpoint system [0030]:
[0030] In addition, in some embodiments, OS 220 may provide support applications 210 with access to results received from firmware update application 240. For example, OS 220 may retrieve firmware update results from a predetermined location, and then provide the results to support application 210. As one example, OS 220 may retrieve the results from a ROM of firmware-to-OS interface 230 using WMI. As another example, OS 220 may retrieve the results from a text file stored in a designated location.

Appellant’s argument:
Appellant respectfully disagrees. In contrast to the Office Action’s assertions, Landry simply states that an “OS 220 may retrieve firmware update results from a predetermined location” like “a ROM of firmware-to-OS interface 230” or “a text file stored in a designated location.” Landry at [0030], Thus, even if Landry discloses accessing firmware update results from a local file or other storage, Landry still fails to disclose “querying] a local database for a status of the installation of the application,” as recited in claim 1.

Examiner’s answer:
The appellant’s disagree that Laundry does not retrieve the result from a database, but retrieve the result from a local storage. Laundry [0028] as stated in the office action recites:
[0028] In some embodiments, support applications 210 may also include an application to report results to the manufacturer of computing device 200, to the manufacturer of a particular hardware component 260, or to some other entity. In particular, when operating system 220 restarts after a firmware update, a support application 210 may access the results through OS 220. The support application 210 may then send the results to one or more of the manufacturers or other entities via a network connection (e.g., over the Internet).
[0030] In addition, in some embodiments, OS 220 may provide support applications 210 with access to results received from firmware update application 240. For example, OS 220 may retrieve firmware update results from a predetermined location, and then provide the results to support application 210. As one example, OS 220 may retrieve the results from a ROM of firmware-to-OS interface 230 using WMI. As another example, OS 220 may retrieve the results from a text file stored in a designated location”;


Appellant’s argument:
Appellant respectfully disagrees. Sharma explains that “the installation status of the software on the remote devices 108a, 108b, and 108c is reported to the administrator and the server through the light weight server agent.” Sharma at [0089], But nothing in Sharma suggests that the light weight client agent “query a local database” for the installation status. All that Sharma mentions is that “the light weight client agent on the remote devices report[s] the status of the remote software installation to the light weight server agent 106.” Id. So Sharma would still to show or suggest “querying a local database for a status of the installation of the application.” In claim 1 even if Sharma installation status were “stored in the client at least in a temporary storage.

Examiner’s answer:
The issue in the argument above is still the same directed to Malik and that  Sharma does not query a local database to retrieve the status, but the appellant acknowledges that Sharma retrieve the status and reports it to the server using the client agent.
 To more emphasize, in Sharma the client agent reports a status of the software installation. The status include successful installation, failure of installation, reason for failure of the installation, and the client agent reports the status of the software installation through a User Interface (UI).
As application are installed in the remote device, the application is installed in a directory local to the client device and any failure or success is associated with such corresponding application.

Fetched from the device, obviously for one ordinary skill in the art is querying a local storage, read from buffer, caches or a file for such information. And the storage can be any data structure or data store such as database.
Appellant’s argument:
The Office Action’s interpretation, in contrast, stretches the claim language well beyond its reasonable bounds. Under a broadest reasonable interpretation, “a local database” means just that— a local database. But the Office Action nearly reads the term “database” out of the claim to the point that any form of local data storage would fit the claim language. But to an ordinary artisan, the plain meaning of “a local database” would not extend to forms of data storage that are unequivocally not databases, which is well beyond the terms’ ordinary and custom meaning. What’s more, nothing in the specification is inconsistent with that ordinary and customary meaning, and the Office Action points to no such inconsistency. See, e.g., Appellant’s specification at [0051] (“The management component 143 can obtain the status of an installation by extracting installation progress information from a database on the client device 109.”); see also id. At [0050], thus, the Office Action’s assertions that “a local database” means any form of local storage fail to establish that the combination of cited references disclose “querying] a local database for a status of the installation of the application,” as recited in claim 1.
The combination of cited references therefore fails to show or suggest at least this subject matter of claim 1. For at least these reasons, Appellant respectfully requests that the rejection of claim 1 be overturned. Appellant also respectfully requests that the rejections of claims 1, 4, 6, and 7 be overturned as depending from claim 1. At least one of claims 1, 4, 6, and 7 may also be patentable for the additional subject matter that they recite.

Examiner’s answer:
 The appellant’s argues that for one ordinary skill in the art a database is not a storage and that the examiner broadly considered the database to be anything besides what is defined in the art.

[0018] Also, various data is stored in a data store 123 that is accessible to the computing environment 103. The data store 123 can be representative of a plurality of data stores, which can include relational databases, object-oriented databases, hierarchical databases, hash tables or similar key-value data stores, as well as other data storage applications or data structures.


    PNG
    media_image2.png
    690
    1012
    media_image2.png
    Greyscale

Fig. 1 of application under appeal

For one ordinary skill in the art: Turner fig. 1, a data store 114 (storage area) is a database:
 

    PNG
    media_image3.png
    1012
    870
    media_image3.png
    Greyscale

To emphasize more, Turner in [0033] recites the following:
[0033] The workspace configuration component 139 can also save application settings for applications that are installed in either workspace into a storage area of the client device 106 that is designated for application settings. In one example, the pairs in a user preferences database that is maintained by the operating system 136.”  
 
Within turner the application and associated setting are installed in a storage area that is for example a database maintained in the Client.

And to more emphasize the workspace management component 139 divide client 106 to include storage 143 and 146:
[0059] the one or more storage devices for a processing circuit can store data or components that are executable by the one or processors of the processing circuit. The management service 116 or other components can be stored in one or more storage devices and be executable by one or more processors. Also, a data store, such as the data store 114 or the client data store 143, can be stored in the one or more storage devices”;
For one ordinary skill in the art, like Turner, a storage include a database. And based on Turner, Malik and Sharma using Laundry retrieving from a local storage is obviously retrieving from a local database.
Argument directed to Claims [Claims 8, 9-11 and 14; Claims 15-17, 19 and 20], are the same argument addressed in response to Claims 1-4, 6 and 7. For that purpose the same examiner’s answer above applies to both set of claims.
For the above reasons, it is believed that the rejections should be sustained.


/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191       

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.